DETAILED ACTION
This office action is in response to Applicant’s Request for Continued Examination of 5/13/2022. Amendments to claims 1, 4-9, 11, 14 and 17 have been entered.  Claims 16, 19 and 20 were previously canceled.  Claims 1-15, 17, 18 and 21-23 are pending and have been examined.  The rejection is stated below.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/13/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321 (b). 
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim Rejections - Double Patenting (Obviousness-type)
Claims 1-15, 17, 18 and 21-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of copending Application No. 16/804,267 which were issued a Notice of Allowance on 5/26/2022 . Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the copending application and is covered by the copending application since the copending application and the instant application are claiming common subject matter, as follows.
16/804,267 (instant application)      16/804,267 (co-pending application)
Claims 1 and 11 are disclosed in:    Claims 1 and 12 *the only limitation not disclosed is 						         the access control features defining levels of access, 						         however, Examiner interprets this to mean a log on 						         procedure and takes the co-pending application in 						         view of Official Notice and notes that this is also     					   found in co-pending application 16/803,387 of the same assignee

Claims 2 and 12 are disclosed in:    Claims 7 and 18
Claim 3 is disclosed in:                   Claim 3
Claims 4 and 14 are disclosed in:   Claims 19 and 20
Claim 5 is disclosed in:                   Claims 1, 9 and 12
Claims 6 and 17 are disclosed in:   Claims 6 and 17
Claims 7 and 18 are disclosed in:   Claim 4
Claim 8 is disclosed in:                   Claims 5
Claim 9 is disclosed in:                   Claims 10 and 14
Claim 10 is disclosed in:                 Claims 1 and 12
Claim 15 is disclosed in:                 Claims 1, 12, 22 and 24
Claim 21 is disclosed in:                 Claims 1 and 12 with the same analysis as claims 1 						         and 11 above

Claims 22 and 23 are disclosed in: Claims 6 and 17

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

The instant claims are allowable over 35 U.S.C. 101 and 35 U.S.C. 102/103 for the same reasons set forth in the Notice of Allowance for application 16/804,267.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BRIDGES whose telephone number is (571)270-5451. The examiner can normally be reached 7:00am-3:30pm M-F EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571-270-3602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        6/1/2022